Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the After Final Reply
This action is in response to an After Final Reply, filed 29 July 2022.  Claims 1-20 remain pending in the application.  Claim 20 was amended.  
Applicants’ arguments (pgs. 12-13, AFCP 2.0 Reply) with respect to the 35 U.S.C. 103 rejection of claims 1, 16 and 20 (pgs. 5-17, Final Action) have been considered and are persuasive.  With respect to Applicants’ arguments, the Examiner agrees that the combination of Cimino, Kim and Ranganathan does not teach the limitation, “in response to determining that the usage preference is a preference for using the application on the personal mobile device over the identified vehicle feature, causing the vehicle to automatically uninstall the vehicle application installed on a memory component of the vehicle such that the vehicle application is removed from the memory component of the vehicle.”  Thus, independent claims 1, 16 and 20, as well as dependent claims 2-15, and 17-19, are allowed, as discussed below.
Applicants’ have amended claim 20.  In particular, the amendment replaced the term “the identified vehicle feature” with “ the identified vehicle application“, and thus renders the 35 U.S.C. 112(b) rejection of claim 20 (pg. 4, Final Action) moot.  Accordingly, the 35 U.S.C. 112(b) rejection of claim 20, has been withdrawn.


Allowable Subject Matter
Claims 1, 16, and 20 are allowed.  Claims 2-15, and 17-19 are allowed based upon their dependence on claims 1 and 16.
The following is the examiner’s statement of reasons for allowance for claims 1, and 16, and 20:
The closest prior art, U.S. Patent Number 10,104,564 to Cimino et. al
(hereafter Cimino), teaches:
Methods and apparatus are disclosed to determine the mobile device usage within vehicles having media application are described herein. An example method includes classifying an SSID detected by a mobile device as a vehicle SSID, determining application usage of a mobile device and a vehicle media device, and determining a ratio of mobile device application usage to vehicle media device application usage.
Further U.S. Patent Publication Number 2016/0144714 to Kim teaches:
Disclosed here is a system for a vehicle including a personal electronic device in communication with a vehicle head unit, the personal electronic device synchronized with the vehicle head unit for controlling which application icons appear on the vehicle heat unit. Also disclosed is a computer storage media having embodied thereon computer-useable instructions that, when executed, perform a method, the method includes synchronizing the display of a plurality of applications that each operate a respective vehicle system between a vehicle head unit and a personal electronic device.
Still further U.S. Patent Publication Number 2019/0073412 to Ranganathan et al. (hereafter Ranganathan) teaches:
A method and a device for personalized automatic tagging are provided. The method includes obtaining a plurality of context-based tags based on interactions between a user of the electronic device and a plurality of data items on the electronic device. The obtained plurality of context-based tags are associated with the plurality of data items. In response to detecting at least one context-based search input, at least one context-based tag corresponding to the at least one context-based search input is determined. At least one data item associated with the at least one context-based tag identified. A display of the electronic device is caused to display the at least one data item to the user.
In regard to independent claims 1 and 16, Cimino, Kim, and Ranganathan either individually or in combination with other art of record, fail to teach or render obvious, in the context of the remaining limitation of the claim:
in response to determining that the usage preference is a preference for using the application on the personal mobile device over the identified vehicle feature, causing the vehicle to automatically uninstall the vehicle application installed on a memory component of the vehicle such that the vehicle application is removed from the memory component of the vehicle.
In regard to independent claim 20, Cimino, Kim, and Ranganathan either individually or in combination with other art of record, fail to teach or render obvious, in the context of the remaining limitation of the claim:
in response to determining that the usage preference is a preference for using the mobile-device application on the personal mobile device over the identified vehicle application, causing the vehicle to automatically uninstall the identified vehicle application installed on a memory component of the vehicle such that the identified vehicle application is removed from the memory component of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666